Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 19-21, 24-26 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105622835 (see the Abstract) in view of CN 104692401 (see the Abstract).
CN -835 discloses an eyeglass lens material and lens comprising a mixture of a monomer configured to form the main body of the lens and a dye component to block blue light, the monomer being cured to form the lens, the primary reference essentially lacking a teaching of using the instant Ag/SiO composite nanoparticles to block the blue light.  CN -401 discloses that silica composite microspheres/nanospheres with silver dispersed either internally or on the surface of the spheres function as a blue light blocking agent in glass.  It is submitted that such a composite silver silica nanoparticle as taught in CN -401 would exhibit the same or substantially similar blue light blocking capability if used in a polymeric matrix as taught in the primary reference.  Ie, one of ordinary skill in the art would have expected the blue light blocking nanoparticle of CN -401 to function equally as well whether a polymer of a glass is used as the matrix in which the nanoparticle is dispersed.  Since CN -401 discloses the instant blue light blocking agent being used in a transparent glass medium, it would have been obvious to one of ordinary skill in the art at the time of filing to have employed the same agent in the composition and lens of CN -835 for its known light blocking property.  The primary reference discloses that the curable mixture contains a crosslinking agent and an initiator.  It is submitted that the instant photoinitiator to crosslink and initiator for thermal curing are obvious over these agents.  Further, the instant agents are each well known in the art—Official Notice is hereby taken of this—and the use of either or both in lieu of the crosslinking agent and initiator of CN -835 would have been entirely obvious to crosslink and harden the resin as is customarily done.  The eyeglass lens material of the primary reference employs a resin as the main body material as set forth in instant claims 4-6 and 14.  CN -835 employs .01-3 weight percent of the dye and it would have been reasonable to expect a similar concentration for the composite nanospheres would have been efficacious.  Indeed, it is submitted that the exact concentration as set forth in instant claims 7-9 and 15 would have been obviously determined by one of ordinary skill in the art dependent on the exact nature—ie, extent and extinction—of blue light blocking property desired for the lens material.  The resins as set forth in instant claims 10-12 and 16 are submitted to be conventional and well known examples of the hydrophilic monomers and prepolymers taught in the primary reference.  
3.Claim(s)  17, 18, 22,m 23, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105622835 in view of CN 104692401, Jan 2014/0213685 (see paragraphs 0026, 0027 and 0034-0042) and Aiki et al 2009/0035548 (see paragraph 0090).
CN -835 and CN -401 are applied for reasons of record, the references lacking a teaching of the particulars of the instant method which are submitted to be quite well known and obvious to have employed to make the contact lens of the primary reference.  For instance, Jan discloses the aspects of filling a mold with a reactive mixture, subjecting the mixture to a curing procedure to form the lens and hydrating the lens, each of these being obviously well known in the art.  It would have been obvious to one of ordinary skill to have modified the method of the primary reference with these well-known steps to form the lens.  Also, Aiki et al discloses incorporating an inorganic particle into a resin by dispersing the particles in alcohol and adding a surface modifier to the dispersion.  It is submitted that these steps are also conventional and would have been an obvious addition to the method of the primary reference as modified by CN 
-401 to facilitate the formation of the lens with the nanoparticles. Instant claim 18 is rejected for reasons of record as set forth in paragraph 3, supra, with respect to claims 7-9 and 15 and claims 27 and 28 for the same reason as set forth therein with respect to claims 10-12 and 16.  Additionally, the instant resins are taught in Jan—see paragraph 0034.
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742